DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 11-12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 177429 U1 (‘429), as cited by Applicant..
RU ‘429 shows an inflatable motor boat comprising: a U-shaped hull in plan view (Fig 1), which is formed by open outline of inflatable boards and bow part, an inflatable bottom [2] attached to the hull, which bottom is divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 
Re claim 1, as seen in the longitudinal sectional view of Fig 4, the inner surface of the tunnel has essentially arc-shaped form (at ref. #7), wherein the tunnel comprises a portion having a wedge-shaped form in a vertical section with an angle of inclination relative to the water surface plane from 5 degree to 45 degree.
The tunnel comprises a rear portion (at ref. #6 in Fig 4), which is considered to be an additional portion, with an angle of inclination from 0 degree to 20 degree, wherein the length of the additional portion is less than the length of the wedge-shaped portion. 
Re claim 4, the tunnel length is from 5 to 50% of the overall length of the boat. 
Re claim 5, the angle of inclination of at least one of the tangents to the side wall of the tunnel is not more than 45 degree from the vertical line (Fig. 3). 
Re claim 11, the rear 75% portion of the tunnel and the front 25% portion of the tunnel together form two continuous water channels, wherein the rear portion and the front portion of tunnels have a different or variable depths. 

Re claim 16, the longitudinal tunnel comprises a portion having a wedge-shaped form in a vertical section. 
Re claim 17, the angle of inclination of the tunnel relative to the water surface plane is from 5 degree to 45 degree.



Claims 1, 4-6, 10-12 and 15-17 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by RU 173888 U1 (‘888), as cited by Applicant.
RU ‘888 shows inflatable motor boat comprising: a U-shaped hull in plan view, which is formed by open outline of inflatable boards and bow part, an inflatable bottom [2] attached to the hull, which bottom is divided into at least three longitudinal segments, wherein a longitudinal tunnel [8] is made in the middle segment of the bottom.
Re claim 1, as seen in a rear view in Fig 3, the inner surface of the tunnel has substantially arc-shaped form, wherein the tunnel comprises a portion having a wedge-shaped form in a vertical section with an angle of inclination relative to the water surface plane being from 5 degree to 45 degree. 
The tunnel comprises an additional portion (at ref #6) with an angle of inclination from 0 degree to 20 degree, wherein the length of the additional portion is less than the length of the wedge-shaped portion. 

Re claim 4, the tunnel length is from 5 to 50% of the overall length of the boat. 
Re claim 5, the angle of inclination of at least one tangent to the side wall of the tunnel is not more than 45 degree from the vertical line. 
Re claim 6, the tunnel comprises a portion having a wedge-shaped form in a vertical section, wherein the stern face of the bottom (at ref #6), conjugated with the tunnel, is made inclined and forms an angle of less than 90 degree relative to the water surface plane. 
Re claim 10, the angle of inclination of the wedge-shaped portion of the tunnel relative to the water surface plane is from 5 degree to 45 degree. 
Re claim 11, a longitudinal tunnel comprises a rear channel (at ref #6) and a front channel (at ref #7), each having a different or variable depths. 
Re claim 12, the water channels are made as a continuation of the joint lines formed between adjacent segments of the inflatable bottom. 
Re claim 15, the stern face of the bottom, conjugated with a longitudinal tunnel, is made inclined, with an angle of less than 90 degree relative to the water surface plane.
Re claim 16, the longitudinal tunnel comprises a portion having a wedge-shaped form in a vertical section. 
Re claim 17, the angle of inclination of the tunnel relative to the water surface plane is from 5 degree to 45 degree.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over RU 177429 U1 (‘429).
RU ‘429 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 
RU ‘429, however, does not disclose specific dimensions associated with the tunnel, namely the width of the tunnel at the line of conjugation with stem face of the inflatable bottom being 20-60 cm (claims 3 and 19); the total length of the tunnel and the water channel connected thereto being 20-380 cm (claim 14); the depth of the tunnel at a line of the conjugation with stern face of the inflatable bottom being 2-25 cm (claim 18).
 However, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the tunnel of RU ‘429 with the claimed dimensions as a matter of routine design choice. Employing such dimensions would have resulted in a tunnel that was optimally sized to allow the boat to operate efficiently in shallow water conditions.

Claims 3, 7-9, 14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over 173888 U1 (‘888).
RU ‘888 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom. 
RU ‘888, however, does not disclose specific dimensions associated with the tunnel, namely the width of the tunnel at the line of conjugation with stem face of the inflatable bottom being 20-60 cm (claims 3, 9 and 19); the total length of the tunnel and the water channel connected thereto being 20-380 cm (claim 14); the depth of the tunnel at a line of the conjugation with stern face of the inflatable bottom being 2-25 cm (claims 8 and 18).

Further, RU ‘888 also fails to disclose the corners of the stern face as being rounded (claim 7).
	It would however have been obvious to a person skilled in the art before the effective filing date of the invention to provide the stern face of RU ‘888 with rounded upper and lower corners. Having such an arrangement would have prevented turbulent flow inside the channel to improve hydrodynamic efficiency.

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over 173888 U1 (‘888) in view of Clancey (US 7424859 B1)
RU ‘888 shows an inflatable motor boat comprising: a U-shaped hull with an inflatable bottom divided into at least three longitudinal segments, wherein a longitudinal tunnel is made in the middle segment of the bottom to form a water channel. 
RU ‘888, however, does not disclose the water channel as having a sinusoidal shape in a longitudinal section.
Clancey shows motor boat comprising a longitudinal tunnel with angled holes made in the a bottom to form a water channel, wherein the channel has an S- or sinusoidal shape in a longitudinal section (see the abstract, and Fig 4a).
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the tunnel of RU ‘888 with a sinusoidal shape and angled holes, as taught by Clancey. Having such an arrangement would have allowed air to be drawn into the channel, thereby enabling the boat of RU ‘888 to be plied both in shallow- and deep-water conditions with equally high efficiency.

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive, as described below: 
Rejection of claim 1
Regarding rejection based on RU ‘429
Applicant’s Arguments: Applicant has argued that RU ‘429 fails to teach that the boat bottom has at least three longitudinal segments, with a longitudinal tunnel being made in the middle segment of the bottom. 
Response: The bottom of the boat is divided into three longitudinal portions/segments, wherein the longitudinal tunnel seen in Fig 2 is positioned in the middle segment of the bottom. In other words, the left-side and the right side portions on either side of the tunnel are considered to be the first and third longitudinal segments, respectively. The tunnel, which is positioned between the left and right side portions, is considered to be the intermediately-positioned second longitudinal segment. 

Applicant’s Arguments: Applicant has also argued that RU ‘429 fails to show that an inner surface of the tunnel has an arc-shaped form, as required in claim 1. In RU ‘429, the lateral sides 9 of the groove 3, the inner surface of the groove 3 convex towards inside. In the present invention, however, the inner surface of the longitudinal tunnel is made concave inwardly of the inflatable bottom 2, both in the sections of the side walls 13 of the longitudinal tunnel 3 and on the upper inclined surface of the tunnel longitudinal 3. 
Response: As seen in the longitudinal sectional view of Fig 4, the inner surface of the tunnel has a generally curved or arc-shaped form at ref. #7. Additionally, the claim does not contain any language that precludes the lateral sides of the tunnel from having a convex shape towards inside, as being argued.

Applicant’s Arguments: Applicant has further argued that RU ‘429 also fails to teach that the tunnel includes an additional portion with an angle of inclination from 0° to 20°, wherein the length of the additional portion is less than the length of the wedge-shaped portion, as set forth in amended claim 1. RU ‘429 merely discloses that a rear section 6 of the tunnel surface is made with decreasing depth. 
	Response: It is first noted that the claim does not necessarily specify the angle of inclination “relative to any specific item or structure”. In the present case, a small portion of the rear section 6 (as seen in Fig 4) has a surface that is substantially parallel to the boat bottom as well as to a water line. Therefore, the angle of inclination of the small rear portion clearly falls within a range of 0-20 degrees, the length of which is less than the length of the wedge-shaped portion.

Regarding rejection based on RU ‘888
Applicant’s Arguments: RU ‘888 does not disclose having at least three longitudinal segments of claim 1, wherein a longitudinal tunnel is made in the middle segment of the bottom. RU ‘888 discloses a groove 3 located on the side of aft end 4.
Response: As noted above, the bottom of the boat is divided into at least three longitudinal portions or segments, wherein a longitudinal tunnel is positioned in the middle segment of the bottom. Stated differently, the left-side and the right side portions on either side of the tunnel are considered to be the first and third longitudinal segments, respectively. The tunnel, which is positioned between the left and right side portions, is considered to be the intermediately-positioned second longitudinal segment. 

Applicant’s Arguments: RU ‘888 does not disclose that the tunnel has an arc-shaped form of claim 1. RU ‘888 only discloses that the groove profile in cross section can be made U-shaped, but it is not an arc shape. 
Response: A concavity (concave shape), such as the U-shape or a bow shape shown in the rear view of Fig 4, is broadly considered as an arc shape, even if it does not form a perfect curve. It is noted that the claim does not necessarily require the tunnel to be arc-shaped longitudinally, as implied in Applicant’s arguments.

Applicant’s Arguments: RU ‘888 fails to teach or suggest that the tunnel includes an additional portion with an angle of inclination from 0° to 20°, wherein the length of the additional portion is less than the length of the wedge-shaped portion. RU ‘888 merely discloses that a wedge-shaped shelf 6 is a horizontal structure with an inclination angle of 0°. Hence, RU ‘888 neither claims nor discloses in the specification a tunnel that includes the additional section with an angle of inclination from 0° to 20° 
Response: Applicant has admitted that the shelf 6 in the tunnel rear portion is a horizontal structure with an inclination angle of 0°. Therefore, the horizontal shelf portion of the tunnel, having a surface that is substantially parallel to the boat bottom and to a water line, clearly falls within a range of 0-20 degrees. The length of the horizontal shelf portion is also less than the length of the wedge-shaped portion

Rejection of claim 6
Applicant’s Arguments: RU ‘888 fails to teach a stern face of the bottom, conjugated with the tunnel, is made inclined and forms an angle of less than 90° relative to a water surface plane. Reference 6 relied upon the Examiner in the present rejection, is in fact a horizontal shelf that performs the functions of an additional horizontal section 9 of the inclined tunnel 3. 


Response: The rear tunnel portion that includes the horizontal shelf 6 is a part of the tunnel and forms a rear face/surface – or a stern face – of the bottom. The rear tunnel portion extending the length of the horizontal shelf 6 is clearly inclined with respect to the forwardly-disposed wedge shaped portion of the tunnel, and forms an angle of less than 90° relative to a water surface plane.

Rejection of claim 11
Applicant’s Arguments: Applicant has argued that RU ‘429 and RU ‘888 both fail to teach that at least two water channels of variable depth are made in the inflatable bottom as a continuation of the longitudinal tunnel. Instead, the water channels of the present invention are longitudinal depressions in the inflatable bottom. 
Response: Claim 11 merely requires that at least two water channels of variable depth are made in the inflatable bottom as a continuation of the longitudinal tunnel, but does not necessarily require that the water channels are in the form of two distinct and separate longitudinal depressions, as being argued.
Regarding RU ‘429, Applicant has objected to the examiner's interpretation that the rear 75% portion of the tunnel and the front 25% portion of the tunnel together form two continuous water channels, wherein the rear portion and the front portion of tunnels have a different or variable depths. Regarding RU ‘888, Applicant has similarly objected to the examiner's interpretation that the rear portion (ref# 6) of the tunnel and the front portion (ref# 7) of the tunnel together form two continuous water channels, stating that ref# 6 corresponds to a shelf that functions as an additional section, and ref# 7 corresponds to an inclined tunnel 3, both of which are integral parts of the tunnel.
However, it is noted that the Applicant has failed to point out any specific reason as to why examiner’s interpretation is in error, and how it fails to meet the broad requirement set forth in claim 11. Applicant is encouraged to further add phrasing in the claim that would distinguish it from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


As previously cited in Form 892 mailed with the last Office action, the following prior art is considered pertinent to applicant's disclosure and teaches arc shaped tunnels:
US 6,981,460 (Wheeler et al.) shows an inflatable boat with a tunnel having a sinusoidal shape
US 4,915,668 (Hardy) and US 0,023,105 (Montgomery) each show a boat a tunnel having arcuate shape
US 4,609,360 (Whitehead) shows a boat with a tunnel having variable depths

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689.  The examiner can normally be reached on 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AJAY VASUDEVA/Primary Examiner, Art Unit 3617